Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 1 of 52




                EXHIBIT 7
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 2 of 52
                              Marti Licon-Vitale
Volume I                                                             5/21/2020


  1   UNITED STATES DISTRICT COURT
  2   SOUTHERN DISTRICT OF NEW YORK
  3   CIVIL ACTION NO. 1:20-civ-03315 (ER)
  4   -------------------------------------------------x
  5   CESAR FERNANDEZ-RODRIGUEZ, ROBER GALVEZ-CHIMBO,
  6   SHARON HATCHER, JONATHAN MEDINA, and JAMES
  7   WOODSON, individually and on behalf of all others
  8   similarly situated,
  9                                Petitioners,
 10                    v.
 11   MARTI LICON-VITALE, in her official capacity as
 12   Warden of the Metropolitan Correctional Center,
 13                                Respondent.
 14   -------------------------------------------------x
 15                                                Remote Deposition
 16                                                      May 32, 2020
 17                                                         10:09 a.m.
 18
 19             DEPOSITION VIA VIDEOCONFERENCE OF
 20                         MARTI LICON-VITALE
 21
 22
 23                           lipka.com, inc.
 24                          (888) lipka-com
 25                     transcripts@lipka.com

                                                                     Page 1


             For the Exclusive Use of Covington & Burling, LLP.
                Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 3 of 52
                             Marti Licon-Vitale
Volume I                                                             5/21/2020


  1   hadn't had any visitation, legal or social, for --
  2   probably since February 28th.
  3             Q.     And was that other issue the
  4   incident involving a correctional officer who
  5   reportedly brought a loaded gun into the facility?
  6                    MR. OESTERICHER:           Objection.
  7             A.      It was involving the possibility of
  8   an introduction of contraband.
  9             Q.     Was it a loaded gun?
 10             A.      Yes, it was a loaded gun.
 11             Q.     In addition to that, had anything
 12   been done as of March 1st to plan for COVID-19?
 13                    MR. OESTERICHER:           Objection.
 14             A.      Not that I'm aware of.
 15             Q.     Let's move forward to approximately
 16   the middle of March, again of this year.               At that
 17   time had the MCC done anything to prepare for
 18   dealing with COVID-19?
 19             A.      We had begun the enhanced screening
 20   at our staff entrance sites.
 21             Q.     Anything else?
 22             A.      I believe we had already begun
 23   passing out PPE --
 24             Q.     Okay.
 25             A.      -- to our staff.

                                                                     Page 15


             For the Exclusive Use of Covington & Burling, LLP.
                Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 4 of 52
                             Marti Licon-Vitale
Volume I                                                                5/21/2020


  1             Q.      Meaning the nine who were in the
  2   cell with the person from the MDC?
  3              A.      Correct.
  4             Q.      Other than those nine, were any
  5   inmates at the MCC being screened prior to on or
  6   about March 23rd when you had your first positive
  7   COVID-19 inmate?
  8              A.      Prior to, no.
  9             Q.      And the staff were given PPE, as of
 10   the middle of March staff were given PPE.                   Was
 11   that all staff?
 12              A.      That was staff who were working in
 13   areas that had inmates who were quarantined or
 14   were isolated.
 15             Q.      As of the middle of March, was there
 16   any testing protocol in place at that time?
 17              A.      There was no testing protocol in
 18   place at the institution.             When an inmate had
 19   symptoms, we would take them out to the hospital
 20   to be tested there.
 21             Q.      As of the middle of March, did the
 22   MCC have any testing equipment within the
 23   facility?
 24              A.      I don't believe we had any tests
 25   available.

                                                                        Page 19


             For the Exclusive Use of Covington & Burling, LLP.
                Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 5 of 52
                             Marti Licon-Vitale
Volume I                                                             5/21/2020


  1   I don't know a specific date.
  2             Q.     What location in the facility?
  3             A.      There's a unit on the 3rd floor that
  4   was available.
  5             Q.     What unit?
  6             A.      Unit C.      I think we call it Unit C
  7   on the 3rd floor.
  8             Q.     As of the middle of March, did the
  9   MCC know where it was going to place inmates who
 10   were symptomatic for COVID-19 but had not yet
 11   tested positive?
 12             A.      I can't say that we knew at that
 13   date where we were going to place them.
 14             Q.     Was there ever consideration given
 15   to transferring inmates from the MCC to another
 16   facility as a response to COVID-19?             And what I'm
 17   focusing on at the moment is March.
 18                    MR. OESTERICHER:           Objection.      Asked
 19            and answered.
 20                    THE WITNESS:        I can't answer or can?
 21                    MR. OESTERICHER:           Can.
 22             A.      We were making an attempt to move
 23   inmates but then as, you know, as the COVID
 24   direction kept moving forward because it was very
 25   fluid, we stopped the attempt to move inmates to

                                                                     Page 22


             For the Exclusive Use of Covington & Burling, LLP.
                Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 6 of 52
                              Marti Licon-Vitale
Volume I                                                             5/21/2020


  1   consideration inmates who had high blood pressure.
  2             Q.      Any other reasons why it went from
  3   23 to whatever higher number was arrived at?
  4              A.      I think diabetes was another
  5   criteria that we had not necessarily taken into
  6   account.
  7             Q.      Any others other than those two?
  8              A.      Not that I remember.
  9             Q.      So rolling forward a little bit,
 10   going back to that March 20th conference hosted by
 11   Chief Judge McMahon, do you know as of that time
 12   approximately how many masks the MCC had?
 13              A.      No, I don't remember.
 14             Q.      Did you tell Chief Judge McMahon
 15   during that conference that the MCC had a total of
 16   130 masks?
 17              A.      130 sounds familiar for the N-95.
 18             Q.      Did you tell Chief Judge McMahon
 19   during that conference that the MCC at that time,
 20   March 20th, had 30 N-95's and 100 surgical masks
 21   for a total of 130?         Did you tell her that in
 22   substance?
 23              A.      I may have.        I don't remember.
 24             Q.      Do you have any reason to dispute
 25   that?

                                                                     Page 24


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 7 of 52
                             Marti Licon-Vitale
Volume I                                                             5/21/2020


  1                      MR. OESTERICHER:           Objection.
  2              A.       No.
  3              Q.      Did you tell Chief Judge McMahon at
  4   that conference that the use of gloves by staff
  5   was optional?
  6              A.       Yes.
  7              Q.      Did you tell Chief Judge McMahon at
  8   that conference that the MCC was not screening
  9   inmates for COVID-19 symptoms other than new
 10   arrivals to the facility?            Did you tell her that
 11   in substance?
 12              A.       I may have, yes.
 13              Q.      Any reason to dispute that?
 14                      MR. OESTERICHER:           Objection.
 15              A.       No.
 16              Q.      Can you tell me what the MCC did to
 17   acquire testing equipment or supplies?                  In other
 18   words, who did what, when, to get testing
 19   equipment?
 20              A.       At any point do you mean?
 21              Q.      Yes.    Well, let me do it this way.
 22   We've been told in response to our interrogatory
 23   requests in this case that the first test kits
 24   were ordered by the MCC on April 10th.                  Do you
 25   agree with that?

                                                                     Page 25


             For the Exclusive Use of Covington & Burling, LLP.
                Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 8 of 52
                             Marti Licon-Vitale
Volume I                                                             5/21/2020


  1              A.      No.
  2             Q.      When does the MCC plan to start
  3   using the Abbott test machine?
  4              A.      We've already started.
  5             Q.      When?
  6              A.      Two days ago.
  7             Q.      How many people have been tested so
  8   far?
  9              A.      We've tested one inmate who came
 10   into the institution.
 11             Q.      Anybody else?
 12              A.      No.
 13             Q.      Just so I have this, four an hour,
 14   results in how many a day?
 15              A.      15 -- for four an hour, you get
 16   results in 15 minutes.
 17             Q.      So how many people a day could you
 18   test if you chose to use the machine to maximum
 19   capacity?
 20              A.      I guess four an hour all day long.
 21             Q.      I guess what I'm saying, Warden, is
 22   how many hours do you have staff that could
 23   administer the test to inmates?
 24              A.      So we have medical staff available
 25   beginning at 6:00 a.m. and I think they're here

                                                                     Page 28


             For the Exclusive Use of Covington & Burling, LLP.
                Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 9 of 52
                             Marti Licon-Vitale
Volume I                                                             5/21/2020


  1   there were 786 inmates at the MCC.
  2              A.       Okay.
  3              Q.      Is it fair to say that if you take
  4   that number and add on new arrivals, you're
  5   somewhere in the neighborhood of 800 inmates who
  6   have been at the facility since March 1st?
  7              A.       Yes.
  8              Q.      So less than 1 percent of the MCC
  9   inmate population since March 1st have tested
 10   positive; correct?
 11              A.       Correct.
 12              Q.      And do you have an explanation for
 13   the difference in the two percentages we've just
 14   identified, over 20 percent positives for staff,
 15   less than 1 percent positives for inmates?
 16                      MR. OESTERICHER:           Objection.
 17              A.       Testing was not available.
 18              Q.      And do you know how many inmates in
 19   total were tested or have been tested?
 20              A.       I think 11.
 21              Q.      Your letter to Chief Judge Mauskopf
 22   from Tuesday says 10.          Would you accept that?
 23              A.       Well, I guess I'm --
 24              Q.      I'm sorry, I apologize.            Finish.
 25              A.       At one point we did have an

                                                                     Page 51


             For the Exclusive Use of Covington & Burling, LLP.
                Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 10 of 52
                              Marti Licon-Vitale
Volume I                                                              5/21/2020


  1   additional inmate that we tested with the Abbott
  2   machine.
  3              Q.      In the last two days?
  4              A.       Yes.
  5              Q.      So five out of 11, so that's close
  6   to 50 percent of the inmate population that has
  7   been tested have tested positive; correct?
  8              A.       Okay, yes.
  9              Q.      Do you have any estimate of how many
 10   inmates would have tested positive for COVID-19
 11   had they all been tested?            Do you have any
 12   estimate of that?
 13                      MR. OESTERICHER:          Objection.
 14              A.       I do not.
 15              Q.      Have you discussed that with anybody
 16   at the MCC since the beginning of March, meaning
 17   "I wonder how many inmates we would have positive
 18   if we tested them all"?           Has that been discussed
 19   in sum or substance with anybody at the MCC?
 20                      MR. OESTERICHER:          Objection to the
 21             extent --
 22              A.       No.
 23                      MR. OESTERICHER:          She answered no
 24             but to the extent you were consulting
 25             lawyers, that's objectionable.

                                                                      Page 52


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 11 of 52
                              Marti Licon-Vitale
Volume I                                                                5/21/2020


  1              Q.      Do you agree with the general
  2   proposition that the more people you test, the
  3   more positive results you're going to get?                   Do
  4   you?
  5              A.       Yes.
  6                      MR. VINEGRAD:         That was a serious
  7             question for reasons that, Jeff, you're
  8             probably aware of.
  9              Q.      The screening of inmates, as of
 10   March -- in March, what was done to screen inmates
 11   for COVID-19?
 12              A.       In reference to once an inmate has
 13   symptoms?
 14              Q.      In other words, let me do this.                 If
 15   an inmate was screened -- we talked before about
 16   the classes of inmates who were screened.
 17                      I'm now asking a different question.
 18   I'm talking about the screening process, itself.
 19   Are you with me?
 20              A.       Okay.     The medical staff.
 21              Q.      Yes.    What did the screening consist
 22   of?
 23              A.       Okay.     The screening consisted of
 24   taking the inmates' temperature and asking them
 25   the same questions that we were asking the staff

                                                                        Page 53


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 12 of 52
                                Marti Licon-Vitale
Volume I                                                              5/21/2020


  1               A.      I can't tell you -- my assumption
  2   would be that the correctional officer collects
  3   the cop-outs.         Once medical comes, they would hand
  4   them to the medical staff at that point.
  5              Q.      Are they retained?
  6               A.      I don't know.
  7              Q.      Are you aware that the medical
  8   cop-outs were being shredded until earlier this
  9   month?
 10                      MR. OESTERICHER:            Objection.
 11               A.      No.
 12              Q.      Is this the first you're hearing
 13   that?
 14               A.      It's the first I hear that it's
 15   happening here.
 16              Q.      Here, MCC, until early May.            Is this
 17   the first time you're hearing that?
 18               A.      Yes, it is.
 19              Q.      Do you know why that was happening?
 20                      MR. OESTERICHER:            Objection.
 21               A.      I am not aware that we were doing
 22   medical cop-outs on paper.                Our medical cop-outs
 23   are electronic, and those can't be shredded.
 24              Q.      This lawsuit was brought on April
 25   28th.     Does that sound right?

                                                                      Page 59


               For the Exclusive Use of Covington & Burling, LLP.
                  Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 13 of 52
                              Marti Licon-Vitale
Volume I                                                              5/21/2020


  1              A.       I don't know.
  2              Q.      Would you agree with me that that is
  3   not the appropriate lapse of time for somebody who
  4   reports, "I need medical help.               I'm suffering from
  5   these symptoms, these are COVID-19 symptoms," and
  6   a response two weeks later?             Would you agree with
  7   me that that is not appropriate?
  8              A.       I would agree.
  9              Q.      As far as you know, how long is it
 10   after an inmate is determined to have COVID-19
 11   symptoms that they're isolated?              How long after
 12   it's first determined that they have those
 13   symptoms are they isolated?
 14              A.       They're isolated immediately.
 15              Q.      Do you have any explanation for the
 16   accounts of inmates who have waited for one to two
 17   weeks in between the time they recorded having
 18   COVID-19 symptoms and the time that they were
 19   isolated?
 20                      Do you have any explanation for that?
 21                      MR. OESTERICHER:          Objection.
 22              A.       No.
 23              Q.      Do you agree that that is not an
 24   appropriate passage of time?
 25              A.       That is not an appropriate passage

                                                                      Page 62


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 14 of 52
                              Marti Licon-Vitale
Volume I                                                              5/21/2020


  1   of time, I agree.
  2             Q.      Is there any effort to track the
  3   medical condition of inmates who are symptomatic
  4   for COVID-19 at any point after they're first
  5   treated?
  6                     MR. OESTERICHER:           Objection.
  7             Q.      Do they get follow-on treatment?
  8              A.      Can you repeat the beginning of that
  9   question?
 10             Q.      I'll repeat the whole question.
 11                     After an inmate who is symptomatic
 12   for COVID-19 is determined to have recovered, is
 13   there any follow-on checking or treatment to see
 14   if they are, in fact, now healthy?
 15              A.      I don't know.
 16             Q.      Why was the SHU used to isolate
 17   inmates who were determined to have COVID-19?
 18              A.      Initially because it was the easiest
 19   place to make an entire range available so that we
 20   would only be placing symptomatic inmates in
 21   there, which was for approximately one week.
 22             Q.      And it was one week what, that the
 23   SHU was used?
 24              A.      Correct.
 25             Q.      And the SHU, just for the record, I

                                                                      Page 63


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 15 of 52
                              Marti Licon-Vitale
Volume I                                                              5/21/2020


  1   know you know this, that is the place which
  2   typically is used for disciplinary reasons,
  3   correct, for inmates?
  4              A.       It's the special housing units.                We
  5   place disciplinary inmates in there and we also
  6   place inmates who are pending discipline or are
  7   being protected.
  8             Q.       For the first two of those three
  9   categories, though, basically if an inmate does
 10   something bad or is being investigated for doing
 11   something bad, they go to the SHU; right?
 12              A.       Yes, or are being investigated for
 13   possibly needing protection.
 14             Q.       Is it fair to say that the
 15   conditions for the inmates in the SHU are not as
 16   favorable as conditions in an ordinary cell in the
 17   facility?
 18              A.       That is true.
 19             Q.       Was there any effort made to explain
 20   to inmates at the MCC that if they were going to
 21   be sent to the SHU because of COVID-19, that it
 22   was for their own health and safety and should not
 23   be viewed as a form of punishment?
 24                     MR. OESTERICHER:           Objection.
 25              A.       Yes.

                                                                      Page 64


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 16 of 52
                               Marti Licon-Vitale
Volume I                                                              5/21/2020


  1             Q.      How do you know that?
  2              A.      Because they should have been
  3   proceeded with a detention order indicating on the
  4   detention order why they were being placed in the
  5   housing unit.
  6             Q.      And do you know if that, in fact,
  7   happened?
  8              A.      I don't know if, in fact, it
  9   happened.       It is our procedure.
 10             Q.      Do you know what, in fact,
 11   correction officers were telling inmates who were
 12   symptomatic for COVID-19 about going to the SHU?
 13   Do you know what was actually happening with that?
 14              A.      No.     I wasn't there.
 15             Q.      Was there any effort made to improve
 16   the conditions in the SHU for the inmates who were
 17   sent there because of COVID-19?
 18              A.      No.
 19             Q.      Do you agree that that would have
 20   been appropriate to do for those inmates, these
 21   non-disciplinary inmates who were sent there for
 22   medical reasons?
 23              A.      Well, they were celled alone which
 24   is an improvement from having to share a cell.
 25   For the most part, if they were isolated, it was a

                                                                      Page 65


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 17 of 52
                              Marti Licon-Vitale
Volume I                                                              5/21/2020


  1   when, I can't tell you who.
  2             Q.       Or why?
  3              A.       Or why.
  4             Q.       The inmates who have COVID-19 risk
  5   factors, you understand what that means?
  6              A.       I'm assuming that that means
  7   individuals who have already have high-risk
  8   factors to begin with.
  9             Q.       Right.
 10              A.       Okay.
 11             Q.       You know what those are as
 12   pronounced by the CDC, are you generally familiar?
 13              A.       I think I'm familiar.
 14             Q.       That group of inmates, were they
 15   quarantined?
 16                     MR. OESTERICHER:           Objection.
 17              A.       They weren't -- the group was moved
 18   to 11 South for the most part prior to the COVID.
 19   They were quarantined, yes, in 11 South, yes.
 20             Q.       And then at some point, it was
 21   determined that there were one or more inmates
 22   from 11 South who actually tested positive for
 23   COVID-19; am I right?
 24              A.       Yes.
 25             Q.       Did the remaining inmates on 11

                                                                      Page 69


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 18 of 52
                              Marti Licon-Vitale
Volume I                                                              5/21/2020


  1   South remain in that unit?
  2              A.       Yes.
  3             Q.       Are you familiar with the general
  4   COVID-19 protocol for social distancing?
  5              A.       Yes.
  6             Q.       Are there locations within the MCC
  7   in which inmates are not able to practice social
  8   distancing?
  9              A.       Because of the six-foot rule do you
 10   mean?
 11             Q.       Yes.
 12              A.       11 South can be difficult.               That's
 13   why they're provided with masks and informed to
 14   wash their hands continually.
 15             Q.       And when were they first provided
 16   with masks, approximately when?
 17              A.       Maybe March -- the week of March --
 18   the end of March I guess.
 19             Q.       And what type of masks were they
 20   provided at that time?
 21              A.       Surgical masks.
 22             Q.       And how many?
 23              A.       At the time I don't know if it was
 24   one or two.
 25             Q.       Were they paper masks?

                                                                      Page 70


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 19 of 52
                              Marti Licon-Vitale
Volume I                                                              5/21/2020


  1              A.      They were surgical masks.
  2             Q.      Were they able to be washed and
  3   reused?
  4              A.      Those could not be washed, no.
  5             Q.      When was the first time that inmates
  6   were given masks that could be washed and reused?
  7              A.      I can't give you a specific date.                 I
  8   think it was prior to me going out.                 It was prior
  9   to me going out.          I can't give you a date but it
 10   was prior to April 5th.
 11             Q.      About how long before you went out
 12   did that happen?
 13              A.      I don't recall.
 14             Q.      What are the other open dorm
 15   areas in the facility other than 11 South?
 16              A.      Only 11 South.
 17             Q.      The only one?
 18              A.      Yes.
 19             Q.      As of the time that you went out,
 20   early April, how much soap were inmates given?
 21              A.      Inmates are either able to purchase
 22   their soap or they're provided with soap.                    I don't
 23   know how often.
 24             Q.      How much soap and how often were
 25   they provided it before you went out?               Do you

                                                                      Page 71


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 20 of 52
                               Marti Licon-Vitale
Volume I                                                              5/21/2020


  1   aware.
  2             Q.      Are you aware of reports by inmates
  3   who have stated that they have seen MCC staff not
  4   wearing PPE?
  5              A.      Say that again.
  6             Q.      Are you aware of reports of inmates
  7   who have stated that they have seen MCC staff not
  8   wearing PPE?
  9              A.      I'm not aware of inmates stating
 10   that.
 11             Q.      Are you aware of anybody stating
 12   that?
 13              A.      I know that when I walk around, if
 14   someone is maybe not wearing a mask or they have
 15   it down or they have it up here, I always tell
 16   them that "You need to properly wear your mask."
 17   They're uncomfortable, it's hard to breathe and if
 18   I just happened to come at the wrong time where
 19   maybe they're just trying to catch some air, I
 20   have to remind them.            It doesn't happen often.
 21   It's been on maybe one or two occasions.
 22             Q.      Beyond that, have you heard from
 23   anybody that inmates have stated that they have
 24   seen staff not wearing PPE?
 25              A.      No.

                                                                      Page 78


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 21 of 52
                              Marti Licon-Vitale
Volume I                                                              5/21/2020


  1                     MR. OESTERICHER:           Objection.
  2              A.      Sure.
  3             Q.      It makes a difficult experience all
  4   that much more difficult and inhumane; fair?
  5                     MR. OESTERICHER:           Objection.
  6              A.      I guess it's bi-fold in that it is
  7   fair to say that.          However, if inmates followed
  8   the rules and threw their food away once they're
  9   done with their meal, that would prevent the, I
 10   guess, the number of vermin that we have.
 11             Q.      It would prevent it?
 12              A.      Prevent it -- it would definitely --
 13   it would reduce it.          We now have a building next
 14   door that is empty, has no food in it.                  It's dark.
 15   I walked in simply because it's our building and I
 16   needed to see it.          There aren't any rats in there.
 17   There's no food.
 18             Q.      How is it that you're saying that
 19   it's inmates who leave food as opposed to anything
 20   else that could be happening to contribute to the
 21   prevalence of vermin in the jail?
 22              A.      Because that's what I see.
 23             Q.      What do you do when you see that?
 24              A.      I pretty much -- I walk around with
 25   a trash bag.       I walk around with a trash bag.                I

                                                                      Page 87


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 22 of 52
                               Marti Licon-Vitale
Volume I                                                              5/21/2020


  1             disclose any confidential communications
  2             with your attorney.
  3             Q.      I'm asking for your position,
  4   Warden.    Did you support that request or oppose
  5   that request?
  6                     MR. OESTERICHER:            Objection.
  7              A.      Ask me the question again.
  8             Q.      Did you support the petitioners'
  9   request in this case to be able to have
 10   representatives of theirs inspect the MCC?
 11                     MR. OESTERICHER:            The same
 12             objection.
 13              A.      I opposed it.
 14             Q.      Why?
 15              A.      Because it would take time away from
 16   the staff that have other duties, to walk staff
 17   around.
 18             Q.      Once you learned that the Court had
 19   ordered the inspection, what, if any, steps did
 20   you take as a result?
 21              A.      Actually, we didn't take any
 22   additional steps because, as I mentioned earlier,
 23   we had already had the cleaning company come in.
 24   They had already started working on cleaning the
 25   first floor.

                                                                      Page 89


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 23 of 52
                              Marti Licon-Vitale
Volume I                                                              5/21/2020


  1                      When we saw that they were doing a
  2   great job, we started enlisting them to go to the
  3   other floors to strip those floors down, wax them
  4   down, and this all occurred prior to knowing of
  5   any visitation.
  6                      So to say steps taken into place --
  7   there were things that are just being done in
  8   order to just increase the sanitation of this
  9   institution because that's what it should be.
 10   It's not because someone is coming over.
 11             Q.      Are there records that document when
 12   the cleaning company came in and performed
 13   cleaning services on the other floors, not the
 14   first floor?
 15              A.      We do have a record because they --
 16   we would have to inform our correctional services
 17   staff that they would be here and that they would
 18   be going to the different floors and to allow them
 19   to go to the floors.           So we do have documentation,
 20   yes.
 21   REQ               MR. VINEGRAD:         Jeff, I request that
 22            documentation.
 23                     MR. OESTERICHER:           Put it in
 24            writing.
 25             Q.      Were any steps taken within the

                                                                      Page 90


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 24 of 52
                              Marti Licon-Vitale
Volume I                                                              5/21/2020


  1   facility to prepare for the inspection, once you
  2   learned that the judge had ordered it, other than
  3   what you just testified to?
  4              A.      Anytime someone is going to come to
  5   the facility, we are going -- it's like someone
  6   coming to your house.           You're going to make sure
  7   that, you know, your bed is made, you vacuumed the
  8   floor and the dishes are in not in the machine.
  9                      So we didn't do anything different
 10   with this visit than we would have if I knew that
 11   my boss was coming or if my director was coming to
 12   the institution.
 13             Q.      Was anything done relating to
 14   COVID-19 in particular to prepare for the
 15   inspection?
 16              A.      Not for the inspection, no.
 17   Whatever we were doing for COVID, we were doing
 18   for COVID and not for the inspection.
 19             Q.      Do you know if anybody else in the
 20   facility took any steps with respect to the
 21   condition of the facility, again, in response to
 22   the fact that there was going to be a court
 23   ordered inspection?
 24              A.      I became aware that there were
 25   additional signs that were put up, but it wasn't

                                                                      Page 91


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 25 of 52
                              Marti Licon-Vitale
Volume I                                                               5/21/2020


  1              A.      Yes.
  2             Q.      When did the system go electronic?
  3              A.      I want to say sometime last year.
  4             Q.      Got it.     So how, if at all, has the
  5   time period for evaluating potential referrals for
  6   home confinement changed at the MCC due to
  7   COVID-19?
  8              A.      The system is electronic.                 That just
  9   became a priority.          There are other things that we
 10   no longer have to do because we're not accepting
 11   new inmates so we're not having to do all of the
 12   orientation and initial classification and
 13   providing clothes, and there's a lot of things
 14   we're not doing now.           So we're able to focus on
 15   that and getting those halfway -- those home
 16   confinement states requested.                I can't tell --
 17   give you a time frame of how long it takes.                      I
 18   haven't really been here long enough to assess
 19   that.
 20             Q.      Are you familiar with Attorney
 21   General Barr's March 26th and April 3rd memoranda
 22   on the topic of home confinement?
 23              A.      Yes.
 24             Q.      Are you aware that Attorney General
 25   Barr declared that basically there was an

                                                                      Page 96


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 26 of 52
                              Marti Licon-Vitale
Volume I                                                              5/21/2020


  1   emergency situation that justified the
  2   prioritization of home confinement as a measure to
  3   deal with COVID-19?           Correct?
  4               A.       Yes.
  5              Q.       Are you aware that he directed all
  6   the institutions within the Federal Bureau of
  7   Prisons to focus on that task, meaning determining
  8   that there were inmates at the facility who were
  9   eligible for referral to home confinement, that
 10   that was to be undertaken immediately?                  Are you
 11   aware of that?
 12               A.       I am aware.
 13              Q.       And you're aware that he directed
 14   that this be done and that time was of the
 15   essence?      Are you aware that he said that?
 16               A.       I am aware.
 17              Q.       And you're aware that he directed
 18   that institutions prioritize all at-risk inmates,
 19   meaning at risk for COVID-19, and not just inmates
 20   who were previously eligible for home confinement?
 21               A.       Yes.
 22              Q.       And you're aware as well that the
 23   Bureau of Prisons directed that it was imperative
 24   to promptly review those inmates for potential
 25   referral to home confinement?

                                                                      Page 97


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 27 of 52
                              Marti Licon-Vitale
Volume I                                                              5/21/2020


  1               A.       Yes.
  2              Q.       And are you aware that that
  3   included, according to the Bureau of Prisons
  4   directives, reviewing inmates for potential
  5   referral to home confinement as a population
  6   management strategy?
  7               A.       Yes.
  8              Q.       Meaning a way to get inmates out of
  9   the facility; right?
 10               A.       Correct.       Correct.
 11              Q.       A very different situation than had
 12   been in place prior to that time with respect to
 13   home confinement; correct?
 14               A.       Correct.
 15              Q.       These were big changes; correct?
 16               A.       Correct.
 17              Q.       And you were being directed by the
 18   Attorney General of the United States to implement
 19   them immediately; right?
 20                      MR. OESTERICHER:           Objection.
 21               A.       Yes.
 22              Q.       So tell me as best as you know, what
 23   exactly did the MCC do in response to Attorney
 24   General Barr's and the Bureau of Prisons'
 25   directives, the ones that you've just been

                                                                      Page 98


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 28 of 52
                              Marti Licon-Vitale
Volume I                                                              5/21/2020


  1   testifying about for the last couple of minutes?
  2   Tell me exactly what the MCC did, when they did it
  3   and who did it.
  4              A.      We did not immediately start
  5   referring inmates to home confinement because
  6   while COVID was an emergency, we also had the
  7   emergency of our staffing levels because staff
  8   were going out on sick leave.
  9                      We had -- we had to -- our priority
 10   was to ensure that our units were secured and we
 11   had to place all staff on housing units in order
 12   to assure the security of the institution and of
 13   our community.        So we did not instantly start
 14   using our unit team to process home confinement.
 15                      I do believe that our CMC started
 16   processing our home confinement, and that was not
 17   right away either because he also was on the unit
 18   and he was actually taken off to start doing that
 19   procedure, and as we were able to get more staff
 20   in, we were able to start taking the case managers
 21   whose responsibility it is to make that
 22   preparation to do that.
 23                      So we did not immediately start
 24   preparing home confinement referrals.
 25             Q.      When did that process of preparing

                                                                      Page 99


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 29 of 52
                               Marti Licon-Vitale
Volume I                                                              5/21/2020


  1   addressing COVID-19 other than what you've already
  2   testified to?
  3              A.      No.
  4             Q.      Anything about the situation with
  5   any of the home confinement referrals?               Did you
  6   discuss that with him?
  7              A.      I don't think so.
  8             Q.      So during the process of reviewing
  9   inmates for referral to home confinement -- again,
 10   I'm talking about since Attorney General Barr's
 11   memos -- are there any considerations that
 12   constitute what I'll call automatic disqualifiers,
 13   things that automatically render an inmate
 14   ineligible?
 15              A.      We've got to review every case
 16   individually.        I think, you know, automatically is
 17   if it's somebody that is in for murder, I would
 18   have to think about it twice before I'd let them
 19   back out.
 20             Q.      Understood, but there's no automatic
 21   if you got this particular feature, you can't be
 22   sent for home confinement; is that your testimony?
 23              A.      It really depends because you could
 24   have two inmates who are there for sexual
 25   exploitation of a minor, and one of them is

                                                                   Page 116


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 30 of 52
                              Marti Licon-Vitale
Volume I                                                              5/21/2020


  1   electronic and the other one is physical, so I
  2   would be more apt to send the electronic person
  3   home over the person who was physical.
  4              Q.      My question, to be real precise, is,
  5   is there any particular factor, that that one
  6   particular factor means that they cannot be
  7   referred for home confinement?
  8                      MR. OESTERICHER:          Objection.
  9              A.       Not anything that is coming to my
 10   head.     I have to look at the individual as a
 11   whole.
 12              Q.      Right.
 13              A.       There's more factors than one that
 14   we have to look at.
 15              Q.      Understood.       I'm just asking if
 16   there's any one factor or factors that are
 17   automatic disqualifiers regardless of what else we
 18   know about the inmate.
 19              A.       Probably severe violence.
 20              Q.      Any others?
 21              A.       Severe violence.          Nothing else I
 22   could think of.
 23              Q.      And do you know how many inmates
 24   have been considered for potential referral for
 25   home confinement at the MCC since Attorney General

                                                                   Page 117


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 31 of 52
                                Marti Licon-Vitale
Volume I                                                              5/21/2020


  1   Barr's memo?
  2               A.      I don't have that number.
  3              Q.      So we've been told by your attorneys
  4   in this lawsuit that as of last Friday, there were
  5   117 inmates that had been considered.                Does that
  6   sound about right to you based on what you know
  7   about that process?
  8                      MR. OESTERICHER:            Objection.
  9               A.      I have no knowledge of how many had
 10   been referred.
 11              Q.      Have you seen any summary charts or
 12   anything like any documents that kind of set forth
 13   like here is the people who have been considered
 14   and here's what we decided, anything like that?
 15               A.      I have, and your number is higher in
 16   that what I have looked at is a fluid data,
 17   electronic data, that is not necessarily going to
 18   be updated.        So that's the only thing I've seen.
 19              Q.      You have the exhibits right there,
 20   right?
 21               A.      Yes.
 22              Q.      Can you take Exhibit 8.
 23               A.      Okay.
 24              Q.      Have you seen that document before?
 25               A.      No.     This stack of documentation was

                                                                    Page 118


               For the Exclusive Use of Covington & Burling, LLP.
                  Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 32 of 52
                              Marti Licon-Vitale
Volume I                                                              5/21/2020


  1   handed to me this morning.
  2              Q.       So you've never seen it before this
  3   morning?
  4               A.       No.
  5              Q.       That's a document that was provided
  6   to us by your lawyers in this case to reflect the
  7   status of the inmates who were considered for home
  8   confinement.        Are you looking at the right
  9   exhibit, Warden?
 10               A.       Yes.
 11              Q.       You have that chart, right?
 12   Litigation number, status, reason for
 13   ineligibility, do you see that?
 14               A.       Yes.
 15              Q.       So there's -- I believe there's 117,
 16   do you accept that representation, inmates on this
 17   list?     13 is there twice, but it's 117.                   That's
 18   where I'm coming up with that number just to
 19   orient you.
 20                       Do you have your own approximation
 21   of how many inmates have been considered for home
 22   confinement during the period of time we're
 23   talking about?        Because you said you thought my
 24   number was higher than yours.
 25                      MR. OESTERICHER:           Objection.

                                                                     Page 119


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 33 of 52
                               Marti Licon-Vitale
Volume I                                                              5/21/2020


  1              A.      Can you ask me that question again.
  2             Q.      Approximately how many inmates do
  3   you believe have been considered for home
  4   confinement since Attorney General Barr's memo by
  5   the MCC?
  6              A.      I have absolutely no idea and the
  7   reason I say your number is higher is because I
  8   tried running I guess a data sheet that might
  9   indicate what the numbers were.               Because it's a
 10   brand new process so as you know, a brand new
 11   process sometimes takes a while to get going.                     And
 12   I thought that number -- I think it was like a 3
 13   on that number so I don't even know if I was
 14   running the right thing, so that's why I'm saying
 15   that number is just different than mine.
 16             Q.      Fair enough.        Do you have any
 17   factual base to say that this document that shows
 18   117 people is wrong?
 19              A.      No.
 20             Q.      Is the MCC reviewing for potential
 21   referral to home confinement all sentenced inmates
 22   at the MCC currently other than inmates who were
 23   there on a writ or have a detainer?
 24              A.      All inmates are being reviewed who
 25   are BOP inmates.

                                                                   Page 120


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 34 of 52
                               Marti Licon-Vitale
Volume I                                                              5/21/2020


  1              Q.      Sentenced inmates; right?
  2               A.      Yes.
  3              Q.      Other than the writs or detainer
  4   inmates, or are those being reviewed too?
  5               A.      We're not reviewing detainer
  6   inmates because ordinarily when -- I'm sorry, writ
  7   inmates, because again, you can look at it, but
  8   that may be an individual who has a detainer and
  9   they're not going to be eligible.
 10              Q.      So according to the information that
 11   your lawyers are providing us, there have been 27
 12   inmates who have been released since Attorney
 13   General Barr's memos.
 14                      Do you know how many of those were
 15   inmates for whom the MCC recommended release on
 16   home confinement?
 17               A.      No, I do not know.
 18              Q.      You agree, do you not, that if an
 19   inmate was released, that could happen a number of
 20   different ways?        For example, they could have been
 21   released because they served out their sentence;
 22   right?
 23               A.      Yes.
 24              Q.      Correct?
 25               A.      Yes.

                                                                    Page 121


               For the Exclusive Use of Covington & Burling, LLP.
                  Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 35 of 52
                              Marti Licon-Vitale
Volume I                                                              5/21/2020


  1              Q.       They could have been released
  2   because they made a request to a judge for
  3   compassionate release that the judge granted on
  4   their motion as opposed to the Bureau of Prisons'
  5   motion; correct?
  6               A.       Correct.
  7              Q.       They could have been transferred to
  8   another facility; correct?
  9               A.       Unlikely.
 10              Q.       Unlikely because of COVID-19 but
 11   possible; right?
 12               A.       Possible.
 13              Q.       Or they could be released because
 14   the MCC referred them for home confinement and
 15   they were released on that basis; correct?
 16               A.       Correct.
 17              Q.       Just to be clear, do you have any
 18   information as you sit here now as to how many of
 19   those 27 inmates fall within the various
 20   categories that I've just described?
 21               A.       No, none.
 22              Q.       Or when that happened, when those 27
 23   were released?
 24               A.       No.
 25              Q.       So the information we were provided

                                                                   Page 122


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 36 of 52
                              Marti Licon-Vitale
Volume I                                                              5/21/2020


  1   by your lawyers is that 38 of those 117 inmates
  2   were deemed to be ineligible for home confinement.
  3   Do you have any basis to dispute factually that
  4   number?
  5               A.       No.
  6              Q.       On this list were a number of the
  7   people who are ineligible.              Let me just direct you
  8   to number 60.        Do you see number 60?
  9               A.       Yes.
 10              Q.       It says "Primary or prior offense
 11   includes violence, sex offense or
 12   terrorism-related."           Do you see that?
 13               A.       Yes.
 14              Q.       And do you know for that inmate
 15   whether it was the primary offense or a prior
 16   offense that rendered that inmate ineligible?
 17                      MR. OESTERICHER:           Objection.
 18               A.       I don't know.
 19              Q.       If I asked you the same questions
 20   for every inmate on this list who has that
 21   explanation for his ineligibility or her
 22   ineligibility "Primary or prior offense includes
 23   violence, sex offense or terrorism-related," would
 24   you be able to tell me whether it was a primary
 25   offense or the prior offense?                Would you be able

                                                                   Page 123


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 37 of 52
                              Marti Licon-Vitale
Volume I                                                              5/21/2020


  1   to tell me that?
  2               A.       No.
  3              Q.       Somewhere in the MCC, am I correct,
  4   that is documented somewhere?
  5               A.       Yes.
  6              Q.       Are you aware that under -- you
  7   mentioned the May 8th memo a few minutes ago.
  8   Correct?
  9               A.       Yes.
 10              Q.       Am I correct that that is the latest
 11   memo from the Bureau of Prisons dealing with the
 12   topic of home confinement?
 13               A.       I believe so.
 14              Q.       The latest in a series of memos;
 15   correct?
 16               A.       Yes.
 17              Q.       Are you aware that under the May 8th
 18   memo, that the factor that is specified with
 19   respect to offenses, it states that in determining
 20   whether someone is eligible for home confinement,
 21   you verify that their primary offense is not
 22   violence, a sex offense or terrorism-related?
 23               A.       Yes.
 24              Q.       Are you aware that in that May 8th
 25   memo, there is no reference to the inmate's prior

                                                                   Page 124


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 38 of 52
                              Marti Licon-Vitale
Volume I                                                              5/21/2020


  1   offense being violence, a sex offense or
  2   terrorism-related?
  3                     MR. OESTERICHER:           Objection.
  4              A.      Okay.
  5             Q.      You accept that?
  6              A.      Yes.
  7             Q.      Okay.     So that under the May 8th
  8   memo, am I correct that if an inmate has a prior
  9   offense, not a primary, a prior offense for
 10   violence, a sex offense or terrorism-related, that
 11   is not a factor in rendering them ineligible for
 12   home confinement?        Would you agree with me?
 13                     MR. OESTERICHER:           Objection.
 14              A.      It is not a factor in the
 15   memorandum, no.
 16             Q.      Was there any effort by the MCC to
 17   look at the 38 inmates who are considered
 18   ineligible based on primary or prior offense to
 19   see whether any of them only had a prior offense
 20   of the type described in the memo as opposed to a
 21   primary one?
 22              A.      So when an inmate is reviewed for
 23   home confinement or for halfway house, that review
 24   is predominantly done by the case manager.
 25             Q.      Um-hum.

                                                                   Page 125


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 39 of 52
                              Marti Licon-Vitale
Volume I                                                              5/21/2020


  1              A.      In reference to if they approve or
  2   deny, recommend or not, the inmate is notified and
  3   the inmate has a right to file an administrative
  4   remedy and appeal that decision.
  5             Q.      Do you believe it would be
  6   appropriate for the MCC to determine now if there
  7   were inmates deemed ineligible for home
  8   confinement referral because they had a prior
  9   offense involving violence, sex offense or
 10   terrorism-related, in light of the fact that the
 11   May 8th memo does not speak about prior offenses
 12   of that type?
 13                     MR. OESTERICHER:           Objection.
 14              A.      I would say that the inmate's file
 15   in its entirety has to be reviewed and I would
 16   look at prior offenses to make a final
 17   determination regardless of what this memo said.
 18             Q.      But for inmates for whom the basis
 19   for ineligibility was a prior offense of violence,
 20   sex offense or terrorism-related, do you believe
 21   it would be appropriate now, in light of the May
 22   8th memo, to reassess them?
 23                     MR. OESTERICHER:           Objection.
 24              A.      I would reassess the change of the
 25   incident reports where we can now review inmates

                                                                   Page 126


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 40 of 52
                              Marti Licon-Vitale
Volume I                                                              5/21/2020


  1   who have the 300 and 400 series incident reports,
  2   and if they were denied because of that, I would
  3   definitely review them to see if they were not
  4   eligible due to that.
  5                      If there is a prior -- of some type
  6   of a terrorism offense, I would have to review --
  7   if I made that initial review, I don't think
  8   anything changed.
  9             Q.      Well, isn't it a fact that the May
 10   8th memo did change the Bureau's position in that
 11   regard by no longer specifying prior offense?
 12              A.      I don't know if that was just
 13   inadvertently left out or not.
 14             Q.      This is a memo from the assistant
 15   director of the correctional program division;
 16   correct?     Withdrawn.
 17                     I mean, if you look at the memo and
 18   you've seen them all, it's very clear the April
 19   memos talk about primary or prior offense and the
 20   May 8th memo says primary offense, right?                That's
 21   what the memos say, do they not?
 22                     MR. OESTERICHER:           Objection.
 23              A.      Okay, I'm not sure.           I would have to
 24   look at it.
 25             Q.      That's fine.       No problem.      Take a

                                                                   Page 127


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 41 of 52
                              Marti Licon-Vitale
Volume I                                                              5/21/2020


  1   look at Exhibit 6 and Exhibit 9 and put them side
  2   by side and let me know when you've had a chance
  3   to do that.      Warden, take the time you need, I'm
  4   just trying to assist and tell you on April 22nd,
  5   I'm focusing on the third bullet toward the bottom
  6   of the page, and on the May 8th memo, again
  7   focusing you on the third bullet towards the
  8   bottom of the page.         Do you see that?
  9              A.      I see it on the April 22nd,
 10   "Verifying the inmate's primary or prior offense
 11   history does not include violence, sex offense or
 12   terrorism related."
 13             Q.      And now look at May 8th, the second
 14   bullet on the page.
 15              A.      "Verifying the inmate's primary
 16   offense is not violent, a sex offense or terrorism
 17   related."
 18             Q.      It says nothing about "or prior";
 19   correct?
 20              A.      Correct.
 21             Q.      That's the same memo, by the way,
 22   the May 8th one, that has the change about 300 to
 23   400, correct that those are no longer
 24   disqualifiers; correct?
 25              A.      Correct.

                                                                   Page 128


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 42 of 52
                              Marti Licon-Vitale
Volume I                                                              5/21/2020


  1             Q.      Okay.
  2              A.      However -- disregard.
  3             Q.      Would it be reasonable to view the
  4   inmates who we were told by your lawyers were
  5   ineligible because of a primary or prior offense
  6   as the reason for ineligibility, would it be
  7   reasonable to reassess those to determine whether
  8   it was solely based on a prior offense as opposed
  9   to a primary offense in light of what the May 8th
 10   memo says; yes or no?
 11                     MR. OESTERICHER:           Objection.
 12              A.      No, because the April 22nd memo,
 13   where it says "past or present," when you read the
 14   May 8th memo, it has in highlights the change for
 15   the 300 and 400 series incident.                 However, it does
 16   not highlight verifying the inmate's primary
 17   offense, so that leads me to believe that that's
 18   not a significant change they want us to look at,
 19   because it is not bolded.
 20             Q.      Is that true for other changes in
 21   the May 8th memo as compare to the April 22nd
 22   memo?    Because there's others.             Are you telling me
 23   the only change that is worthy of consideration is
 24   the one that is in bold font in the May 8th memo?
 25   Warden, is that your testimony?

                                                                   Page 129


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 43 of 52
                              Marti Licon-Vitale
Volume I                                                              5/21/2020


  1                     MR. OESTERICHER:            Objection.
  2              A.       My testimony is that it stands out.
  3             Q.       My question was, is that the only
  4   change?
  5              A.       No, not the only change.
  6             Q.       It's not the only change as between
  7   the April 22nd and the May 8th memo that is worthy
  8   of consideration; am I right?
  9                     MR. OESTERICHER:            Objection.
 10             Q.       Correct?
 11              A.       I'm uncertain.           I'm looking.    I
 12   think the May 8th memo also references pregnant
 13   inmates.
 14             Q.       And is that in bold font?
 15              A.       It is not.
 16             Q.       Does it deserve to be considered as
 17   a change in policy?
 18              A.       It does.
 19             Q.       Going back to that chart, Exhibit 8,
 20   some of the inmates for whom it states that they
 21   were ineligible is for "recidivism score above
 22   minimum."       For example, number 16, number 61, some
 23   others, do you see that?
 24              A.       "Primary or prior offense includes
 25   violence, sex offense, or

                                                                   Page 130


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 44 of 52
                              Marti Licon-Vitale
Volume I                                                                5/21/2020


  1   terrorism-related/recidivism score above minimum,"
  2   yes.
  3             Q.      Recidivism score above minimum, do
  4   you agree with me that under the relevant Bureau
  5   of Prisons guidance, including the May 8th memo,
  6   that a score above minimum is not a
  7   disqualification for home confinement; is it?                  I'm
  8   referring you to the top of page 2 of the memo.
  9              A.      Which memo?
 10             Q.      The May 8th memo, which is Exhibit 9.
 11              A.      I've got the May 8th memo.                Where
 12   did you want me the look?
 13             Q.      I'm looking at the second bullet,
 14   "Inmates who have anything above a Minimum score
 15   not receiving priority treatment"; correct?                  Do
 16   you see that?
 17              A.      "Inmates" -- I'm sorry.             I'm just
 18   reading aloud.        I'll stop doing that.
 19             Q.      You can do it.        Just speak clearly
 20   when you do it.
 21              A.      Can you tell me exactly where on
 22   page 2?
 23             Q.      I'm looking at the second bullet
 24   toward the very top of the page; right?               It says
 25   the factors that are to be assessed to determine

                                                                     Page 131


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 45 of 52
                              Marti Licon-Vitale
Volume I                                                              5/21/2020


  1   whether an inmate is suitable for home
  2   confinement, and it says, "Inmates who have
  3   anything above a Minimum score not receiving
  4   priority treatment."          Do you see that?
  5              A.       Yes.
  6              Q.      So in substance, if they have a
  7   recidivism score above a minimum, they are not
  8   supposed to be prioritized in terms of eligibility
  9   for home confinement; correct?
 10              A.       Yes.
 11              Q.      But under the terms of this memo,
 12   that fact, having a recidivism score above
 13   minimum, is not a disqualifying feature; is it?
 14              A.       I don't believe it would be.                It's
 15   just something that is keeping them from being a
 16   priority.
 17              Q.      But it doesn't render them
 18   ineligible; does it?
 19              A.       I don't believe so.            Not in
 20   accordance with this memo.
 21              Q.      Also on that chart again, Exhibit 8,
 22   some of the people for whom it's stated they were
 23   ineligible, it says "percentage of time served."
 24   For example, number 34.           Do you see that?
 25              A.       Yes.

                                                                   Page 132


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 46 of 52
                              Marti Licon-Vitale
Volume I                                                              5/21/2020


  1             Q.      Again, to be clear, the percentage
  2   of time served is not a factor that would render
  3   an inmate ineligible for home confinement
  4   referral; am it right?
  5              A.      Percentage of time served, if you
  6   look at the memo, I think it's May 8th --
  7             Q.      May 8, page 2, if I can help you,
  8   Warden.
  9              A.      I'm on page 2.            So this memo says
 10   "have served 50 percent or more of their sentence,
 11   or have 18 months or less remaining on their
 12   sentence and they have served 25 percent or more
 13   of their sentence."
 14             Q.      And right above that, am I correct
 15   that it says the following:           "We are currently
 16   prioritizing for consideration those inmates who
 17   either," and then it gives the information you
 18   just testified to.        Am I right?
 19              A.      Okay, yes.
 20             Q.      So those features, the 50 percent
 21   and the 18 months and the 25 percent, those are
 22   factors that would give an inmate priority in
 23   terms of reviewing them for potential home
 24   confinement referral; correct?
 25              A.      Yes.

                                                                   Page 133


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 47 of 52
                              Marti Licon-Vitale
Volume I                                                              5/21/2020


  1              Q.       But the inmate who does not meet
  2   those thresholds is not, under the terms of this
  3   memo, rendered ineligible for home confinement
  4   referral; are they?
  5               A.       I don't believe so.
  6              Q.       Some of the inmates listed as
  7   ineligible on that chart, Exhibit 8, it refers to
  8   gang affiliation.           So, for example, number 96, do
  9   you see that, gang affiliation?
 10               A.       96, page 2?
 11              Q.       Yes.
 12               A.       Yes.
 13              Q.       Does that mean that they had a gang
 14   affiliation out on the street, had a gang
 15   affiliation in jail, somewhere else?
 16                      MR. OESTERICHER:           Objection.
 17              Q.       If you know.
 18               A.       I don't know.
 19              Q.       Am I correct that under the Bureau
 20   of Prisons guidance, the factor with respect to
 21   gang affiliation, that is included by in effect an
 22   inmate having a gang affiliation in prison?
 23               A.       Can you repeat that?
 24              Q.       Yes.    Is gang affiliation in prison,
 25   gang-related activities in prison, isn't that the

                                                                   Page 134


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 48 of 52
                              Marti Licon-Vitale
Volume I                                                              5/21/2020


  1   factor that is included within the May 8th memo to
  2   be considered in determining whether an inmate is
  3   eligible for home confinement?               I'm putting the
  4   emphasis on gang activity in prison as opposed to
  5   they were part of a gang outside on the street and
  6   perhaps that's what they got prosecuted for.                 Am I
  7   right about that?
  8              A.       I'm not sure.
  9             Q.       Why don't you take a look at the May
 10   8th memo and look at the paragraph in the middle,
 11   and tell me when you're ready.               Right above where
 12   that bold font type is that we spoke before --
 13              A.       So "All inmates must be reviewed by
 14   the SIS department --
 15             Q.       -- at the referring facility to
 16   determine if the inmate has engaged in violent or
 17   gang-related activity in prison."              Correct?
 18              A.       Yes.
 19             Q.       Do you know with respect to the
 20   inmates who are on that chart whether it was gang
 21   activity in prison that rendered them ineligible
 22   according to your lawyers?
 23                     MR. OESTERICHER:           Objection.
 24              A.       I do not know.
 25                     MR. OESTERICHER:           Can we talk about

                                                                   Page 135


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 49 of 52
                              Marti Licon-Vitale
Volume I                                                              5/21/2020


  1                     MR. OESTERICHER:           Objection.
  2              A.      I'm not aware.
  3             Q.      Have you asked anybody for authority
  4   or permission to utilize the First Step Act
  5   standard as opposed to the 5050.50 standard in
  6   determining whether to move for the release of an
  7   inmate due to compassionate release?
  8              A.      I have not.
  9             Q.      Have you recommended the filing of a
 10   motion for compassionate release of any inmate in
 11   the institution since you've become the warden?
 12              A.      Say that one more time.             I'm sorry.
 13             Q.      Since you became the warden of the
 14   MCC, have you either moved or recommended the
 15   filing of a motion by the Bureau of Prisons to
 16   have an inmate released for compassionate release
 17   reasons?
 18              A.      I don't think that we have.               There
 19   may have been one case where we didn't believe he
 20   was eligible but because of his age, we went ahead
 21   and we referred that to central office for their
 22   final decision.
 23             Q.      Was that COVID-19-related or simply
 24   age and had nothing to do with COVID-19?
 25              A.      COVID-19-related.

                                                                    Page 142


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 50 of 52
                              Marti Licon-Vitale
Volume I                                                              5/21/2020


  1              A.       Yes.
  2             Q.       You haven't delegated your authority
  3   to anybody within the MCC; have you?
  4              A.       No, I have not.
  5             Q.       On those two issues, the buck stops
  6   with you; right?
  7              A.       Yes.
  8             Q.       Again, do you know how quickly
  9   people at the MCC are, in fact, reviewing,
 10   responding to, pushing up the chain their
 11   recommendations with respect to compassionate
 12   release requests?        Do you know?
 13              A.       In the three weeks that I have been
 14   back, I have seen a lot of referrals even though
 15   they were declinations.             I've signed a lot of
 16   those, so I can say that a lot of work has been
 17   done in the last three weeks, yes.
 18             Q.       Do you know what, if any, work was
 19   being done before that with respect to
 20   compassionate release requests?
 21              A.       I wasn't here.
 22             Q.       And how about in March into early
 23   April?    Do you know how quickly that process was
 24   working in terms of compassionate release
 25   requests?

                                                                   Page 146


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 51 of 52
                              Marti Licon-Vitale
Volume I                                                              5/21/2020


  1              A.       It probably wasn't at all.
  2             Q.       Furloughs, are you familiar with the
  3   Bureau of Prisons' policies and procedures with
  4   respect to furloughs?
  5              A.       Yes.
  6             Q.       Have there been any change in the
  7   MCC's policies or practices with regard to whether
  8   to recommend the release of an inmate on a
  9   furlough?
 10              A.       The process has not changed.
 11             Q.       Who makes the final decision on
 12   behalf of the Bureau of Prisons on a furlough
 13   release?
 14              A.       I do.
 15             Q.       Has a furlough been considered by
 16   you at all as a means of responding to COVID-19?
 17              A.       I am open to reviewing furloughs as
 18   a response to COVID-19.             I haven't seen any
 19   referrals.
 20             Q.       We've been told by your lawyers in
 21   this case, again, in response to our written
 22   requests for information, that there have been no
 23   inmates that have been even considered for a
 24   furlough since March 1st of 2020.              Do you have any
 25   basis to dispute that?

                                                                   Page 147


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-7 Filed 05/27/20 Page 52 of 52
                               Marti Licon-Vitale
Volume I                                                               5/21/2020


  1   forward, regardless of if it's COVID-related or
  2   not.     We've been under circumstances where it's
  3   kind of held us up from doing so.
  4                        Certainly ideas of how we control
  5   our chemicals in the units is one, and some of the
  6   stuff we've actually implemented during COVID.                        We
  7   actually have washers and driers in the units now
  8   simply because it just helps us with ensuring that
  9   their clothes get washed or the cleaning rags get
 10   cleaned.         Sometimes they could even put mops in
 11   there to clean those.
 12                        Something that the nation is
 13   probably looking at is more PPE.
 14              Q.       What PPE?
 15               A.       COVID.     You know, we've had PPE
 16   before I went out and after I came back.                      There
 17   was never a point where oh, my goodness, we don't
 18   have masks.         We've always had them, but certainly
 19   I would like to have more of a -- I guess like a
 20   storage of everything that you could imagine just
 21   to have ready for any possible future pandemics.
 22              Q.       You mentioned chemicals in the
 23   units.     What were you referring to?
 24               A.       I mean cleaning chemicals.
 25              Q.       Got it.    Fair enough.       Anything

                                                                      Page 151


               For the Exclusive Use of Covington & Burling, LLP.
                  Use by any other party voids the certification
